 LUMBER AND MILL EMPLOYERS ASSOCIATIONLumber and Mill Employers Association and Mill-men, Cabinetmakers, Industrial CarpentersUnion Local No. 550; Millmen and IndustrialCarpenters Local No. 262; and Millmen, Cabin-etmakers and Industrial Carpenters Union LocalNo. 42, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Case 20-CA-16290October 22, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 2, 1982, Administrative Law Judge JayR. Pollack issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counselfiled limited exceptions1and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Lumber and Mill Employers Association, SanMateo, California, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Refusing to bargain collectively with Mill-men, Cabinetmakers, Industrial Carpenters UnionLocal No. 550; Millmen and Industrial CarpentersLocal No. 262; and Millmen, Cabinetmakers andIndustrial Carpenters Union Local No. 42, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, by refusing to supply the above-men-tioned Unions with requested information which isIn response to the General Counsel's exceptions, we shall modify therecommended Order to include a description of the collective-bargainingunit and shall also modify the notice to specify the information to be fur-nished the Unions upon request.We disavow any reliance by the Administrative Law Judge on thecourt of appeals decision in N.LR.B. v. Associated General Contractors ofCalifornia, Inc., 633 F.2d 766 (9th Cir. 1980), to the extent that that deci-sion is inconsistent with Board precedent. See Iowa Beef Packers, Inc., 144NLRB 615, 616 (1963).265 NLRB No. 27relevant to their functions as the exclusive bargain-ing representatives of employees in the followingappropriate unit:All employees covered under the terms of the1981-1984 collective bargaining agreement be-tween Lumber and Mill Employers Associ-ation and Millmen, Cabinetmakers, IndustrialCarpenters Union Local No. 550; Millmen andIndustrial Carpenters Local No. 262; and Mill-men, Cabinetmakers and Industrial CarpentersUnion No. 42, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO."2. Substitute the following for paragraph 1(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF. THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain collectivelywith Millmen, Cabinetmakers, Industrial Car-penters Union Local No. 550; Millmen and In-dustrial Carpenters Local No. 262; and Mill-men, Cabinetmakers and Industrial CarpentersUnion Local No. 42, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, by refusing, upon request, to furnish in-formation which is necessary and relevant forthe Unions' use in negotiating, policing, andadministering collective-bargaining agreementsas the exclusive bargaining representative ofemployees in the following appropriate unit:All employees covered under the terms ofthe 1981-1984 collective bargaining agree-ment between Lumber and Mill EmployersAssociation and Millmen, Cabinetmakers, In-dustrial Carpenters Union Local No. 550;Millmen and Industrial Carpenters LocalNo. 262; and Millmen, Cabinetmakers andIndustrial Carpenters Union No. 42, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL, upon request, furnish the Unionswith a copy of those portions of our bylawswhich grant us authority to bargain collective-ly for our members, and a list of the namesand addresses of our members, excluding sus-taining members, performing work of the typecovered by the parties' 1981-84 agreement andnot already included in "Appendum A" of the1981-84 agreement.LUMBER AND MILL EMPLOYERS As-SOCIATIONDECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: I heardthis case in San Francisco, California, on March 30,1982. Based upon an unfair labor practice charge filed onJune 2, 1981,' and an amended charge filed on July 28by Millmen, Cabinetmakers, Industrial Carpenters UnionLocal No. 550; Millmen and Industrial Carpenters LocalNo. 262; and Millmen, Cabinetmakers and Industrial Car-penters Union, Local No. 42, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO (theUnions), the Acting Regional Director for Region 20 ofthe National Labor Relations Board issued a complaintand notice of hearing on July 31 against Lumber andMill Employers Association (Respondent). The com-plaint alleges in substance that Respondent-acting in itscapacity as a multiemployer bargaining representative-violated Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, by refusing to furnish theUnions with the following requested information: a copyof Respondent's bylaws and a copy of Respondent'sroster of employer-members who perform work coveredby its collective-bargaining agreement with the Unions.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Basedupon the entire record and from my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONRespondent is a multiemployer association composedof employers engaged in the milling of lumber and themanufacture of lumber-related products, which exists forthe purpose, inter alia, of representing its employer-mem-bers in negotiating and administering collective-bargain-ing agreements with various labor organizations, includ-ing the Unions.I Unless otherwise stated, all dates hereafter refer to the year 1981.During calendar year 1980, the employer-members ofRespondent purchased and received at their Californiafacilities goods and materials valued in excess of S50,000from other enterprises located within the State of Cali-fornia, each of which other enterprises received the saidgoods and materials directly from points outside theState of California. Accordingly, it admits, and I find,Respondent to be an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. LABOR ORGANIZATIONSThe complaint alleges, the answer admits, and I findthat the Unions are labor organizations within the mean-ing of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAs discussed above, Respondent is a multiemployer as-sociation which represents employers engaged in themilling of lumber and the manufacture of lumber-relatedproducts. The Unions and Respondent have been partyto a series of collective-bargaining agreements coveringthe employees of Respondent's employer-members, themost recent of which is effective from May 1, 1981, toMay 1, 1984.2 The instant case arose during the negotia-tion of the 1981-84 agreement.Prior to the expiration of their 1978-81 agreement, Re-spondent and the Unions commenced negotiations for asucceeding agreement.3By letter dated March 8, prior tothe first negotiation session, Respondent submitted to theUnions a list of 53 employers whom Respondent pur-ported to represent in the upcoming contract negotia-tions. On April 14, a second letter was prepared, whichletter deleted the name of one company from the list ofemployers represented by Respondent. The April 14letter was handed to the Unions' representatives at theparties' first negotiation session on April 15.At the April 15 session, Victor Van Bourg, attorneyfor the Unions, asked whether Respondent representedfirms on the above list on the basis of a power of attor-ney or on the basis of Respondent's bylaws. FrederickW. Misakian, Respondent's executive vice president, re-sponded that it was on the basis of Respondent's bylaws.Van Bourg responded by requesting a copy of Respond-ent's bylaws and a list of all employer-members of Re-spondent who performed work under the contract. VanBourg indicated that this request was based upon theAGC case.4Van Bourg noted that one listed employer,Higgins Lumber Company, was only listed at its SanFrancisco location, although it also had a location in2 I find the following unit appropriate for the purposes of collectivebargaining within the meaning of Sec. 9(b) of the Act:All employees covered under the terms of the 1981-84 collective-bargaining agreement between Respondent and the Unions.a Millmen, Cabinetmakers, Industrial Carpenters Union Local No. 2095was also a party to the 1978-81 agreement. However, that local unionwas not party to the 1981 negotiations nor the 1981-84 agreement.4 Associated General Contractors of California, 242 NLRB 891 (1979),enfd. as modified 633 F.2d 766 (9th Cir. 1980). Van Bourg representedthe charging parties in the AGC case.200 LUMBER AND MILL EMPLOYERS ASSOCIATIONHayward, California.a Misakian told Van Bourg that Re-spondent represented the firms based on its bylaws andthat he would discuss Van Bourg's request for thebylaws with Respondent's attorney. Misakian told VanBourg, "We certainly are hopeful of reaching an agree-ment, but we want to tell you that a strike against onewould be deemed a strike against all." Van Bourg askedif Misakian really meant that a strike against one was astrike against all. Misakian answered yes and Van Bourgresponded, "You are telling me a strike against one is astrike against all, but you won't tell me who 'all' is."6Misakian said that he would take the matter under ad-visement and discuss it with Respondent's attorney.The parties met again on April 24. At the beginning ofthis meeting, Van Bourg reiterated his request for Re-spondent's bylaws and a complete list of Respondent'semployer-members. Van Bourg again stated that he wasrelying on the AGC case. Van Bourg told Misakian thatthe Unions were not sure of the identity of Respondent'smembers and that employer-members had apparentlywithdrawn from membership in Respondent and joinedother multiemployer associations. Further, Van Bourgexpressed the concern that some companies were operat-ing on a nonunion basis, which companies the Unions be-lieved were connected in some manner with members ofRespondent. Van Bourg told Misakian that in past nego-tiations the Unions had always received a complete listof Respondent's membership.7With regard to thebylaws, Van Bourg said the Unions wanted to make theirown determination as to whether the bylaws in factbound employer-members to the negotiations. Misakianresponded that, based on advice of counsel, Respondentwould not be furnishing the Unions with the requestedbylaws or membership roster.On April 29, Robert M. Cassel, Respondent's attorney,wrote Van Bourg stating, inter alia:...since there is no issue in negotiations to whichthe information you are seeking appears to be rele-vant nor any dispute with respect to such informa-tion, LAMEA is declining, at this time, to furnish itto the above union.If, however, the information you request becomesarguably relevant to the negotiations or to anypending contractual disputes between the parties,' No serious discussion of Higgins Lumber's two locations took placeduring contract negotiations. However, there is currently a pendinggrievance concerning the application of the agreement to Higgins Lum-ber's Hayward location.6 Misaakian testified that Respondent has three categories of member-ship: regular members, service members, and sustaining members. Regu-lar members are those for whom Respondent provides labor relationsservices, such as contract negotiations and representation in grievancematters. According to Misakian, service members are not represented inlabor relations matters but subscribe to Respondent's bulletins and partici-pate in its workers' compensation and group health insurance programs.Sustaining members are persons or firms that give gratuitous contribu-tions to Respondent. Misakian was not familiar with the identity of thesustaining members. According to Van Bourg, the Unions were notaware of the different categories of membership.I Misakian had become Respondent's executive vice president inMarch and, therefore, was involved as Respondent's chief negotiator forthe first time.LAMEA will reconsider its denial of your requestand advise you accordingly.On April 30, Van Bourg wrote Cassel alleging thatMisakian had given Cassel incorrect information regard-ing the request for information. Van Bourg then statedthat, in view of the changes in Respondent's membershipand staff, he had requested Respondent's bylaws and alist of Respondent's members not on the list submitted byMisakian. Van Bourg further stated that he had fully ex-plained the relevance of the Unions' request to Misakian.On May 2, the Unions commenced a strike against C.Markus Hardware, listed as a firm represented by Re-spondent in the lists of March 8 and April 14.8 Furthernegotiation sessions took place on May 27 and 29 andJune 18. At the June 18 session, Van Bourg repeated hisrequest for a complete list of Respondent's members andfor a copy of Respondent's bylaws. Misakian reaffirmedRespondent's refusal to supply the information.On June 23, Van Bourg wrote Cassel stating the fol-lowing reasons for the Unions' request for Respondent'sbylaws and a list of all those members who performwork covered by the agreement whose names were notpresent on the previously submitted lists:I. There has been tremendous fluctuation in theidentity of members of LAMEA with many defec-tions, many employers quitting, some members ad-vising they were not members even though theywere on the Roster and contained on the originalLAMEA Roster given.2. I specifically asked whether members ofLAMEA would be bound to the Agreement byvirtue of a power of attorney or the By-Laws. Wewere told they would be bound by virtue of the lan-guage of the By-Laws, that is, by an agreement be-tween the LAMEA member and LAMEA and itsmembers. We are entitled to know what the lan-guage is that you believe binds them so we canverify it for ourselves legally. In other words, wemust be able to determine whether that language issufficient to bind them to the negotiations or wheth-er we might face a situation under which we ex-ecute an Agreement and have numerous employerstrying to walk away from the Agreement that doesnot bind them.3. There are approximately 150 [sic] LAMEAmembers on the Roster which was not given to usuntil almost the expiration date of the contract. Itwould be impossible under those circumstances, andstill is impossible, to verify membership.4. It is obvious that the Roster of employer firmsis also important to determine problems such asdouble-breasting,9avoidance of contract and to de-C. Markus Hardware was not included as a member firm in the1981-84 agreement.g See AGC. 242 NLRB at 892, fn. 5:The term double-breasted is used to describe contractors who oper-ate two companies, one unionized and the other nonunionized oropen-shop. Depending on the underlying facts and circumstances ofeach case, the employees of both constituent companies may be heldContinued201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermine questions of interpretation and applicationof the contract.We are not asking for names of members who donot perform work in the industry; we are onlyasking for the names of those employers who doperform work in the industry whose names do notappear on the Roster. We are not aware of differentclasses of members in the LAMEA By-Laws andfor that reason it is also important that we see theBy-Laws as well as the Roster.We are asking for those precise reasons whichwere ruled germane in the AGC case, and we arenot trying to go beyond the AGC case.On July 10, Cassel answered Van Bourg's letter, deny-ing the relevancy of the requested information. Casselagain took the position that, if the requested informationbecame "genuinely relevant" to the issues raised in nego-tiations or contractual grievances between Respondentand the Unions, Respondent would furnish "whatever in-formation it possessed that was relevant to the scope ofthe specific issues raised." On July 20, Van Bourg wroteCassel alleging that Cassel had misconstrued the Unions'request and that Misakian had not given Cassel the cor-rect facts.In late July, the parties reached agreement on the1981-84 collective-bargaining agreement. Respondent re-quested that the Unions withdraw the instant unfair laborcharge. However, the Unions refused to withdraw thecharge and continued to request the subject information.The preamble to the 1981-84 agreement contains the fol-lowing language:PREAMBLEThis Agreement is made and entered into by andbetween the Lumber and Mill Employers Associ-ation, representing and on behalf of those of itsmember firms in the counties of Alameda, ContraCosta, Marin, San Benito, Santa Clara, San Francis-co, and San Mateo whose employees are legallyrepresented by one of the signatory Unions (firmsbound by this Agreement at the date of the signingare listed on the applicable addenda, and firms sub-sequently joining the Association whose employeesare legally represented by the Union shall comeunder this Agreement upon notice to the appropri-ate Union from the Association that such firm hasbecome a party to this Agreement), each of saidfirms being hereinafter referred to as the Employerand Millmen Locals 42, 262, and 550, affiliated withthe Bay Counties District Council of Carpenters orthe Santa Clara Valley District Council of Carpen-ters, each of which are affiliated with the Millmen'sto constitute a single appropriate bargaining unit or the employees ofeach may be held to form separate units. In the former case, the col-lective-bargaining agreement covering the employees of the union-ized firm may be held to cover the employees of the nonunion firmas well; or the employer may be ordered to bargain on behalf ofboth firms with the union which had represented the unionized por-tion of such a double-breasted operation. See, for example, Don Bur-gess Construction Corporation, 227 NLRB 765 (1977); R. L. SweetLumber Company, 207 NLRB 529 (1973), enfd. 515 F.2d 785 (10thCir. 1975), cert. denied 423 U.S. 986.46 Counties Conference Board, chartered by theUnited Brotherhood of Carpenters and Joiners ofAmerica, each of said Local Unions being herein-after referred to as the Union. The geographical ap-plication of this Agreement shall be extended toother counties in Northern California in accordancewith the provisions of Section 1 hereof or otherwiseby agreement of the parties hereto.Attached to the agreement as "Appendum 'A"' is a listof the names and addresses of 31 employer-members ofRespondent bound by the agreement.10B. Contentions of the PartiesThe General Counsel contends that the requested in-formation is presumptively relevant to the Unions' per-formance as exclusive bargaining representative and, inthe alternative, that the information is potentially rele-vant to the Unions' performance of negotiation and en-forcement of its bargaining agreement. In any event, theGeneral Counsel contends that the Unions demonstratedthe relevancy of the requested information and, there-fore, that Respondent violated Section 8(a)(5) and (1) ofthe Act by not furnishing the information to the Unions.Respondent first contends that the issue is now mootbecause the parties agreed in their 1981-83 agreement tothe identity of those employers bound to the contract.Thus, Respondent argues that the agreement "answersthe Unions' articulated need for the requested informa-tion." Second, Respondent argues that the Unions failedto establish the relevancy of the requested informationand, therefore, that Respondent had no obligation to fur-nish the requested information.C. Analysis and ConclusionsIt is well settled that an employer has a statutory obli-gation to provide a union, on request, with relevant in-formation the union needs for the proper performance ofits duties as a collective-bargaining representative.N.LR.B. v. Acme Industrial Co., 385 U.S. 432, 435-436(1967); Detroit Edison Co. v. N.L.R.B., 440 U.S. 301(1979). In determining whether an employer is obligatedto supply particular information, the question is onlywhether there is a "probability that the desired informa-tion [is] relevant, and that it would be of use to the unionin carrying out its statutory duties and responsibilities."N.L.R.B. v. Acme Industrial Co., supra at 437. As the Su-preme Court has stated the disclosure obligation is meas-ured by a liberal "discovery-type standard not a trial-type standard, of relevance. Ibid. Where the requestedinformation deals with information pertaining to employ-ees in the unit which goes to the core of the employer-employee relationship, said information is "presumptivelyrelevant." Emeryville Research Center, Shell DevelopmentCompany, a division of Shell Oil Co. v. N.L.R.B., 441F.2d 880 (9th Cir. 1971). Where the information is pre-10 As noted, at the commencement of the negotiations there were 52employers listed by Respondent. It appears that during the negotiationscertain employers signed interim agreements with the Unions and, as aresult, were expelled from membership in Respondent. No other explana-tion for the decrease in employer membership appears in the record.202 LUMBER AND MILL EMPLOYERS ASSOCIATIONsumptively relevant, the employer has the burden ofproving the lack of relevance. Prudential Insurance Com-pany of America v. N.L.R.B., 412 F.2d 77 (2d Cir. 1969)."[B]ut where the request is for information with respectto matters occurring outside the unit, the standard issomewhat narrower ..and relevance is required to besomewhat more precise .... The obligation is not un-limited. Thus where the information is plainly irrelevantto any dispute there is no duty to provide it." Ohio PowerCompany, 216 NLRB 987, 991 (1975); Doubarn SheetMetal, Inc., 243 NLRB 821, 823 (1979). Thus, where therequested information deals with matters outside the bar-gaining unit, the union must establish the relevancy andnecessity of its request for information. San Diego News-paper Guild, Local No. 95 of the Newspaper Guild, AFL-CIO, CLC [Union-Tribune Publishing Co.] v. N.L.R.B.,548 F.2d 863 (9th Cir. 1977).The AGC case also involved multiemployer/multi-union bargaining. In that case, the Carpenters requestedthat the AGC supply complete membership rosters. TheBoard found that one of the principal reasons for the re-quest was the Carpenters fear that the AGC's actionshad fostered growth in the number of open-shop employ-ers and the volume of nonunion construction, and that,as a result thereof, some employer-members of the AGChad attempted to escape their contractual obligations bycreating double-breasted or alter ego operations. Thus,the Carpenters needed the information to facilitate in-quiry into the question whether some of AGC's open-shop members were, in fact, bound by the AGC-Carpen-ters collective-bargaining agreement. The AGC had de-termined, entirely by itself, that the open-shop memberswere not bound by the collective-bargaining agreementnotwithstanding that they had some element of commonownership and/or common officers with firms bound bythe contract. The Board found that the Carpenters wasentitled to have equal access to the same data so thatthey could intelligently evaluate the facts and, thereby,reach their own conclusions on whether or not to pursueremedies for possible contract violations to seek provi-sions in the contracts under negotiation which wouldserve to preserve the integrity of their respective bar-gaining units. The Board concluded by finding that theinformation sought was relevant and necessary to theCarpenters administration of their bargaining agreement,to the intelligent assessment of the advisability of filinggrievances or taking other remedial action, and to theformulation of related bargaining proposals in the then-pending negotiations.The Court of Appeals for the Ninth Circuit found thatthe information requested by the Carpenters Union wasnot presumptively relevant and, thus, the union had theinitial burden to show relevancy. The court found thatthe evidence of an increase in open-shop members, AGCsponsorship of seminars on conversion to open shops,and common ownership of some union and open-shopcontractors established the relevancy of the requested in-formation. The court then found that it was not neces-sary for the Carpenters to show actual violations of thecontract:It is sufficient that the information sought is rele-vant to possible violations where the union has es-tablished a reasonable basis to suspect such viola-tions have occurred. Actual violations need not beestablished in order to show relevancy. [633 F.2d at771.1The court further found that it was not essential that theinformation fully resolve the question whether a contractviolation had occurred. It was sufficient under a liberaldiscovery standard that the roster would aid in the Car-penters investigation of contract violations. The courtfound that the record established the relevancy of aroster of open-shop and open-shop specialty membersonly and it, therefore, modified the Board's order to in-clude only those membership classifications. The Boardhad ordered AGC to furnish the Carpenters with its fullmembership list.Applying the above legal principles to the instant case,it appears that the identity of the members of Respond-ent was a real concern of the Unions. Van Bourg ex-pressed the concern that there had been a change in themembership of Respondent. Former members of Re-spondent had joined other bargaining groups. Misakianindicated that Respondent's claim of representation wasbased on its bylaws. Van Bourg requested the bylaws sothat the Unions could make their own determination asto whether the bylaws were sufficient to bind a memberto the agreement being negotiated. Misakian put theidentity of the employer-members in issue when he statedthat "a strike against one was a strike against all." VanBourg requested information so that the Unions couldmake their own determination of who constituted "all."During negotiations the identity of the employer-mem-bers was still very much a live issue as Respondent'smembership decreased from 66 in the 1978-81 agree-ment, to 52 at the start of negotiations, and finally to 31at the time the agreement was reached.In his correspondence, Van Bourg asserted that the in-formation was relevant to the Unions' determination ofproblems such as double-breasting, avoidance of the con-tract and application of the contract. Apparently this ar-gument has two points: (I) members of Respondent notlisted in the agreement may be bound to the agreementby virtue of the bylaws; and (2) members of Respondentmay be obligated to apply the agreement to locationsother than those listed in the agreement. As noted above,since the filing of the instant charge, the Unions havefiled a grievance concerning the application of the agree-ment to a second location of Higgins Lumber Company.Under these circumstances, I find that, during the ne-gotiations, the bylaws and membership list of Respond-ent were relevant to the Unions' determination of theidentity of the employer-members of Respondent whichwas itself necessary in order to determine the scope ofthe bargaining unit. The exchange of a broad range of in-formation ·would seem to further the statutory policy offacilitating meaningful collective bargaining. Press Demo-crat Publishing Co. v. N.LR.B., 629 F.2d 1320, 1325 (9thCir. 1980). See also San Diego Newspaper Guild, supra at548 F.2d at 866-867; Proctor & Gamble Mfg. Co. v.N.L.R.B., 603 F.2d 1310, 1315 (8th Cir. 1979). The alter-203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnative, having the Unions question each employerwhether it would be bound by the agreement, is simplynot effective nor conducive to a stable collective-bar-gaining relationship. In addition, during the life of theagreement, under the rationale of AGC, supra, the re-quested information is relevant to the Unions' intelligentassessment of the advisability of filing grievances ortaking other remedial action regarding the nonapplica-tion of the agreement to certain members or certain loca-tions of member-employers of Respondent.The question remains as to whether the refusal to fur-nish the bylaws and membership roster has become mootby virtue of execution of the 1981-84 bargaining agree-ment. While the agreement on its face appears to put torest the question of the identity of Respondent's employ-er-members, I do not consider the case moot."1Re-spondent does not contend that the Unions waived theirright to the information. The Unions clearly indicatedthat the agreement did not resolve their need for the in-formation. Rather, Respondent contends that the infor-mation is no longer relevant. I reject Respondent's argu-ments for two reasons. First, Respondent's refusal to fur-nish the information, upon demand, has not been reme-died. Respondent should not profit by its delay in fur-nishing the relevant information during negotiations.Second, the Unions still seek the information for its prob-able and potential use in determining the advisability ofgrievances or other action over the nonapplication of theagreement to certain firms or locations. Evidence of acontract violation is not essential; it is sufficient under aliberal discovery standard that the bylaws and rosterwould aid in the Unions' investigation of possible con-tract violations.I find nothing in the record which privileges Respond-ent's failure to provide the relevant information. There isno evidence that the Unions' request was not made ingood faith. Disclosure of the relevant portions of thebylaws or the membership roster would not impose anonerous burden on Respondent. Finally, Respondent hasproposed no practicable alternative to disclosure. Ac-cordingly, I find that Respondent's refusal to furnish rel-evant information requested by the Unions was violativeof Section 8(a)(5) and (1) of the Act.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the Act.As mentioned above, in the AGC case, the Courtmodified the Board's Order and ordered the AGC to fur-nish a roster of open-shop and open-shop specialty mem-bers rather than a full membership roster. Thus, anarrow order will be recommended here. Accordingly,Respondent will be ordered, upon request, to furnish theUnions with the requested information heretofore found"1 In labor cases, cessation of the challenged conduct does not assurethat the underlying controversy will not be reopened or that the chal-lenged conduct will not reoccur. The Edward J. DeBartolo Corporation v.N.L.R.B., 662 F.2d 264, 267, fn. 2 (4th Cir. 1981); see also N.L.R.B. v.Raytheon Co., 398 U.S. 25 (1970); Pet, Incorporated v. N.L.R.B., 641 F.2d545, fn. I (8th Cir. 1981).relevant and necessary to contract negotiations and con-tract administration, specifically (1) a copy of those por-tions of Respondent's bylaws which purportedly grantRespondent authority to bargain collectively for itsmembers; and (2) a list of the names and addresses of Re-spondent's members, excluding sustaining members, per-formed work of the type covered by the parties' 1981-84agreement and not already included in "Appendum 'A"'of the 1981-84 agreement.CONCLUSIONS OF LAW1. Respondent Lumber and Mill Employers Associ-ation is an enployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Unions, Millmen, Cabinetmakers, IndustrialCarpenters Union Local No. 550; Millmen and IndustrialCarpenters Local No. 262; and Millmen, Cabinetmakersand Industrial Carpenters Union, Local No. 42, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.3. By refusing to furnish the above-named Unions withinformation necessary and relevant to the negotiation andadministration of their collective-bargaining agreementwith Respondent, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 2The Respondent, Lumber and Mill Employers Associ-ation, San Mateo, California, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Millmen, Ca-binetmakers, Industrial Carpenters Union Local No. 550;Millmen and Industrial Carpenters Local No. 262; andMillmen, Cabinetmakers and Industrial CarpentersUnion, Local No. 42, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, by refusing tosupply relevant information upon request.(b) In any like or related manner violating Section8(a)(5) and (1) of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Furnish, upon request, to said Unions a copy of therelevant portions of its bylaws and the names and ad-dresses of its employer-members, as more fully explainedin the remedy section of this Decision.12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.204 LUMBER AND MILL EMPLOYERS ASSOCIATION(b) Post at its offices, and at the offices of all its em-ployer-members, copies of the attached notice marked"Appendix."'3Copies of said notice on forms providedby the Regional Director for Region 20, after being dulysigned by Respondent's representative, shall be posted byRespondent and by each of its employer-members imme-Ls In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."diately upon receipt thereof, and be maintained by themfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employer-members'employees are customarily posted. Reasonable steps shallbe taken by Respondent and its employer-members toensure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.205